Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      07-FEB-2022
                                                      09:02 AM
                                                      Dkt. 16 ODDP



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Petitioner,

                                vs.

THE HONORABLE RANDAL G.B. VALENCIANO, Judge of the Circuit Court
    of the Fifth Circuit, State of Hawai#i, Respondent Judge,

                                and

               DAVID JOHN MICHAELEDES, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 5CPC-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner State of Hawai#i’s

petition for writ of mandamus, and the record, petitioner is

currently seeking relief in the Intermediate Court of Appeals in

CAAP-XX-XXXXXXX.   Based on the record, it cannot be said that the

respondent judge exceeded his jurisdiction, committed a flagrant

and manifest abuse of discretion, or refused to act on a matter

in presiding over the case to warrant the requested extraordinary

relief by this court.   See Kema v. Gaddis, 91 Hawai#i 200, 204-
05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   The State has alternative means to

redress the alleged wrong by appealing the circuit court’s order

granting the motion to dismiss for lack of jurisdiction.      And it

has done that.   See CAAP-XX-XXXXXXX.   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED:   Honolulu, Hawai#i, February 7, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2